The Chancellor.
This suit is against the administrator of Harman Fisher, deceased, who was personally bound to pay the legacy, in consequence of the acceptance of the devise, which was made upon the condition of paying the legacy. The legacy, equally in this as in the other case, was a charge on the person of the devisee, and his personal representative is bound to páy it as a personal debt. The plaintiffs sue here in the character of creditors, and are no more bound than other creditors would be, to give security to refund in case of a deficiency of assets of the intestate. The legacy becomes a charge upon the assets of the intestate, in like manner as other debts against him. It is only when the executors or administrators of *38the testator are sued quasi executors or administrators, that the legatee is required to give security to refund.
The plaintiffs are, likewise, entitled to interest and costs, and to have a like reference in respect to a provision for the wife, as in the other case.
Decree accordingly.